785 N.W.2d 153 (2010)
In re Application of CONSUMERS ENERGY COMPANY to Increase Rates,
Association of Businesses Advocating Tariff Equity, Appellant,
v.
Michigan Public Service Commission, Appellees.
Docket No. 140787. COA No. 296625.
Supreme Court of Michigan.
July 26, 2010.

Order
On order of the Court, the application for leave to appeal prior to decision by the Court of Appeals is considered, and it is DENIED, because the Court is not persuaded that the questions presented should be reviewed by this Court before consideration by the Court of Appeals.